UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6421


SCOTLAND E. WILLIAMS,

                    Plaintiff - Appellant,

             v.

STEPHEN MOYER, Secretary of Public Safety and Correctional Services;
DAYENA CORCORAN, Commissioner of Correction; FRANK BISHOP, Warden;
MAILROOM STAFF, Doe 1-10; MAILROOM SUPERVISOR; M. ROSE;
ROBERT KRUISE, JR., Correctional Officer 2; R. HAMMONS, Librarian,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Ellen L. Hollander, District Judge. (1:18-cv-00363-ELH)


Submitted: August 22, 2019                                        Decided: August 26, 2019


Before KING and RICHARDSON, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Scotland E. Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Scotland E. Williams appeals the district court’s order granting Defendants

summary judgment in Williams’ 42 U.S.C. § 1983 (2012) action. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Williams v. Moyer, No. 1:18-cv-00363-ELH (D. Md. filed Mar. 6, 2019 &

entered Mar. 7, 2019). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2